Citation Nr: 0529745	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  99-19 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an abdominal aortic 
aneurysm, to include as secondary to service-connected 
hypertension or service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from April 1946 to January 
1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the benefits sought 
on appeal.  The Board considered this claim on two previous 
occasions and determined that additional development was 
required.  The RO performed all requested development, but 
continued the denial of benefits sought.  As such, this 
appeal is properly returned to the Board for further 
appellate consideration.

The Board notes that all other issues on appeal have been 
resolved in the veteran's favor and are no longer before the 
Board.  Additionally, the veteran advised the Board in 
October 2005, that he did not desire another hearing before 
the Board even though the Acting Veterans Law Judge who heard 
his appeal in August 2003, no longer worked at the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had an abdominal aortic aneurysm in 1995 that 
was caused in part by his service-connected hypertension.


CONCLUSION OF LAW

An abdominal aortic aneurysm was incurred as a result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA) were examined and the Board finds that VA has 
substantially satisfied the duties to notify and assist, as 
required by the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.

The veteran asserts that he developed an abdominal aortic 
aneurysm as a result of either his service-connected 
hypertension or his service-connected lumbar spine 
disability.  He testified before the Board in August 2003, 
that the aneurysm had been surgically repaired and that he 
did not experience any residuals of the aneurysm.

The medical evidence of record shows that the veteran was 
found to have an abdominal aortic aneurysm in 1995 and that 
it was surgically repaired in 1996.  Consistent with the 
veteran's testimony, treatment records do not reflect current 
treatment for an aneurysm and/or residuals thereof.  Upon VA 
examination in April 2005, however, a VA examiner reviewed 
the entire claims folder and opined that the veteran's long-
standing service-connected hypertension was probably one of 
the causes of the aortic aneurysm notwithstanding the fact 
that it was impossible to ascertain how that disease 
contributed to the development of the aneurysm as compared to 
other risk factors.  The examiner noted that there was no 
evidence of difficulties since stenting was performed.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

As outlined above, the medical evidence clearly shows that 
the aortic aneurysm found in 1995 was the result of the 
veteran's service-connected hypertension.  Thus, even though 
there is no current evidence of residuals of aneurysm, the 
Board finds that the aneurysm was incurred as a result of 
service-connected disability.  As such, and although the 
veteran might not have a compensable disability, service 
connection for an abdominal aortic aneurysm is granted.


ORDER

Service connection for an abdominal aortic aneurysm as 
secondary to service-connected hypertension is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


